TBS International Limited Reports First Quarter 2008 Financial Results HAMILTON, BERMUDA – May 8, 2008 - TBS International Limited (NASDAQ: TBSI) announced today its financial and operating results for the first quarter ended March 31, First Quarter 2008 highlights: Metric Q1 2008 Q1 2007 Revenue (thousands) $ 131,576 $ 70,326 Net Income(thousands) $ 45,378 $ 14,404 EPS (diluted) $ 1.62 $ 0.51 Weighted Average Number of Shares(diluted) 28,080,071 28,035,881 EBITDA(thousands)(1) $ 64,300 $ 25,419 Drydock Days 147 212 Freight Voyages Average Daily Voyage TCE $ 28,303 $ 17,816 Freight Voyage Days 2,375 1,898 Tons of Cargo Shipped (thousands) 2,044 1,502 Average Freight Rate for All Cargoes $ 48.02 $ 34.58 Average Freight Rate excluding Aggregates $ 86.32 $ 55.19 Bunker Cost/Voyage Day $ 6,233 $ 4,318 Time Charter out Voyages Average Daily Time Charter TCE $ 30,339 $ 17,115 Time Charter Days 1,030 994 (1) EBITDA is a non-GAAP financial measure. Please refer to “Non-GAAP Reconciliations-EBITDA” following the financial statements included in this press release for a reconciliation of EBITDA to Net Income. Management Commentary: Joseph E.
